      Case 2:21-cv-00606-APG-DJA Document 7 Filed 05/10/21 Page 1 of 3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
     JOHN G. BURNETT, SR.,            )                 Case No. 2:21-cv-00606-APG-DJA
10                                    )
                                      )
11                       Plaintiff,   )
                                      )
12   vs.                              )                 JOINT MOTION FOR EXTENSION OF
                                      )                 TIME FOR DEFENDANT EQUIFAX
13                                    )                 INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC )
     EXPERIAN INFORMATION SOLUTIONS, )                  FILE ANSWER
14
     INC.; EVERGLADES COLLEGE INC.,   )
                                      )                 FIRST REQUEST
15
                                      )
                         Defendants.
16

17
            Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
18
     time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19
     no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
20
     AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
21

22   answer, move or otherwise respond to the Complaint in this action is extended from May 10,

23   2021 through and including June 9, 2021. The request was made by Equifax so that it can have
24   an opportunity to collect and review its internal files pertaining to the allegations in the
25
     Complaint, and Plaintiff approves. This stipulation is filed in good faith and not intended to
26
     cause delay.
27
            Respectfully submitted, this 10th day of May, 2021.
28
     Case 2:21-cv-00606-APG-DJA Document 7 Filed 05/10/21 Page 2 of 3



 1

 2   CLARK HILL PLLC                                    No opposition
 3   By: /s/Jeremy J. Thompson                           /s/Michael Kind
     Jeremy J. Thompson                                 Michael Kind, Esq.
 4   Nevada Bar No. 12503                               Nevada Bar No. 13903
     3800 Howard Hughes Pkwy,                           KIND LAW
 5
     Suite 500                                          8860 South Maryland Parkway, Suite 106
 6   Las Vegas, NV 89169                                Las Vegas, NV 89123
     Tel: (702) 862-8300                                Phone: (702) 337-2322
 7   Fax: (702) 862-8400                                Fax: (702) 329-5881
     Email: jthompson@clarkhill.com                     Email: mk@kindlaw.com
 8
     Attorney for Defendant Equifax Information
 9
     Services LLC
10                                                      Gerardo Avalos, Esq.
                                                        Nevada Bar No. 15171
11                                                      FREEDOM LAW FIRM
                                                        8985 S. Eastern Ave., Suite 350
12                                                      Henderson, NV 89123
13                                                      Phone: (702) 880-5554
                                                        Fax: (702) 385-5518
14
                                                        Attorneys for Plaintiff
15

16

17   IT IS SO ORDERED:

18
     __________________________
19   United States Magistrate Judge
20           May 12, 2021
     DATED: __________________
21

22

23

24

25

26

27

28

                                                  -2-
     Case 2:21-cv-00606-APG-DJA Document 7 Filed 05/10/21 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and exact copy of the foregoing has been served this 10th day of
 3
     May, 2021, via CM/ECF, upon all counsel of record:
 4

 5

 6                                                By: /s/ Jeremy J. Thompson
                                                  Jeremy J. Thompson
 7                                                Nevada Bar No. 12503
                                                  3800 Howard Hughes Pkwy, Suite 500
 8                                                Las Vegas, NV 89169
                                                  Tel: (702) 862-8300
 9                                                Fax: (702) 862-8400
10                                                Email: jthompson@clarkhill.com

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    -3-
